UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7006


LEON A. STONE,

                 Plaintiff - Appellant,

          v.

DENISE BENNETT, Ex-Wife; CHARLES H. CROWDER, III, Public
Defender; MELISSA FRASER, Public Defender; BUDDY A. WARD,
Public Defender; PETRA ASKINS, Prosecutor Attorney,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (2:10-cv-00280-JBF-FBS)


Submitted:   September 28, 2010            Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon A. Stone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leon    A.    Stone    appeals    the     district        court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                               We

have    reviewed       the     record     and    find        no    reversible      error.

Accordingly, we deny Stone’s motions for appointment of counsel,

bail    or   release     pending     appeal,     and    to    enforce     judgment    and

authorize discovery and affirm for the reasons stated by the

district     court.         Stone    v.   Bennett,     No.    2:10-cv-00280-JBF-FBS

(E.D.    Va.    July    15,    2010).       We   dispense         with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                            2